Citation Nr: 0016957	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-03 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.  He was a prisoner of war (POW) of the German 
government from March 6, 1943, to May 3, 1945.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a November 1998 decision by the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Service connection is in effect for residuals of cold 
weather injury, right foot, rated 20 percent disabling; 
residuals of cold weather injury, left foot, rated 20 percent 
disabling; traumatic arthritis, right shoulder, rated 20 
percent disabling; residuals of varicose veins, right leg, 
rated 10 percent disabling; post-traumatic stress disorder 
(PTSD), rated 10 percent disabling; irritable stomach 
(claimed as irritable bowel syndrome), rated 10 percent 
disabling; and traumatic arthritis of the cervical spine, 
rated 10 percent disabling.  The veteran incurred these 
disabilities as a POW, and his current, combined schedular 
evaluation is 70 percent.

3.  The veteran has completed one-half year of college.  He 
last worked on a full-time basis in 1984, and his occupation 
at that time was shift supervisor. 

4.  The veteran's service-connected disabilities, in the 
aggregate, preclude his securing or following a substantially 
gainful occupation consistent with his education and 
occupational experience.



CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.3, 
4.15, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's application for TDIU was received in June 1998.  
The application indicates that he has completed one-half year 
of college, that he last worked on a full-time basis in 1984, 
and that his occupation at that time was shift supervisor.

The veteran is currently service connected for residuals of 
cold weather injury, right foot, rated 20 percent disabling; 
residuals of cold weather injury, left foot, rated 20 percent 
disabling; traumatic arthritis, right shoulder, rated 20 
percent disabling; residuals of varicose veins, right leg, 
rated 10 percent disabling; PTSD, rated 10 percent disabling; 
irritable stomach (claimed as irritable bowel syndrome), 
rated 10 percent disabling; and traumatic arthritis of the 
cervical spine, rated 10 percent disabling.  He incurred 
these disabilities as a POW, and his current, combined 
schedular evaluation is 70 percent.

The veteran underwent a VA examination of the peripheral 
nerves in June 1997.  He complained of burning and aching in 
his feet and thighs, growing worse with time and interfering 
with sleep.  On examination, there was a mild decrease in 
vibratory sense in the distal left lower extremity.  The 
diagnostic impression was that his complaints of pain and 
burning were consistent with past frostbite injury, and that 
there was no evidence of peripheral neuropathy.

Subsequent VA examination of the veteran's feet, also in June 
1997, demonstrated hair loss below the knees and chronic 
venous insufficiency changes of the lower limbs.  The 
clinical impression was that he had a history of frozen feet 
with chronic lower limb pain, neurological disturbance, and 
cold intolerance.

On VA examination of the veteran's intestines in June 1998, 
he reported a history of intermittent diarrhea since service, 
alternating with constipation.  He also reported having 
associated gas or abdominal pain.  He indicated that he had 
variable periods of gastrointestinal normalcy, and reported 
that he had not lost weight, and had no nausea or vomiting.  
He denied fistulization in the anterior abdominal wall or in 
the perianal region.  Following examination, the diagnostic 
impression was that he had irritable bowel syndrome by 
history.  The examiner stated that the veteran's symptoms did 
not appear to be disabling.  The examiner added, however, 
that irritable bowel syndrome is virtually impossible to 
treat and that symptoms control is very often difficult to 
achieve as well.

On VA examination of the veteran's joints in June 1998, he 
complained of chronic pain in the plantar aspect of his feet, 
exacerbated by weather.  It was noted that he had undergone 
tarsal tunnel release on both ankles in 1980, with no 
permanent relief.  On physical examination, he had 
paresthesias on the plantar aspect of his foot in the L4 
distribution, worse on the left.  He also had some 
parethesias on the lateral aspect of S1 and some mild 
paresthesias in L5 in the dorsum of his foot, more 
significant on the left.  The clinical impression was that he 
had bilateral sensory paresthesias in both feet.  It was 
noted that he took medication for chronic pain, and to help 
him sleep at night.  The examiner indicated that the pain did 
not interfere with ambulation, but that it did interfere with 
the quality of the veteran's life.  The examiner further 
stated, "It is likely a possibility that this pain stems 
from his frostbite injury in the [A]ir [F]orce."

On VA psychiatric examination in July 1998, the veteran 
complained that he had been having difficulty sleeping, and 
that it had gotten worse over the past year.  He reported 
that he felt there was something standing right over him or 
in his room all the time, and indicated that he was not 
particularly scared, but found himself waking up very jumpy 
at the slightest noise.  He said that he had to get up and 
look around the house checking for intruders most nights, and 
that it had gotten to the point that his wife slept in a 
separate room because he was so restless.  He related that 
his nightmares included dreams about his experiences as a 
POW, and admitted that during the daytime he felt as if he 
were fighting the war all the time with frequent thoughts 
about it on a daily basis.  It was noted that he was very 
bothered by crowds and that he was not able to drive in 
traffic anymore.  He said that he did not know why he was 
afraid.  He indicated that he had friends and enjoyed 
bowling, but reported that he tended to isolate himself, 
which made him depressed.  He related that he was very short-
tempered and had had thoughts of suicide in the past, but was 
not actively considering it at present.  It was noted that he 
had never been seen by a psychiatrist or been on any 
psychiatric medications since coming out of service.  He said 
that he felt ashamed talking about his problems and admitted 
that he had to keep a light on in his room all night.  It was 
reported that he had had multiple jobs over the years, to 
include working at the post office, in an electric motor 
shop, in a food store, and for a cup manufacturer for 33 
years.  It was also noted that he had retired in 1981, and 
that he spent his days helping out at the church or working 
in his shop.  It was further noted that he had been married 
for 53 years, that he had two daughters, and that he denied 
any drug or alcohol use.

On mental status examination, the veteran's mood was mildly 
anxious.  His facial expression was slightly embarrassed, 
with fair eye contact.  Thought processes were somewhat 
slowed.  There was a mild paranoia of others, and he had only 
partial insight into his current condition.  The diagnostic 
assessment was that he had PTSD, with an Axis V score of 61.  
The examiner concluded that the veteran's social adaptability 
and interaction with others was mildly impaired, and that his 
flexibility and efficiency in an industrial setting was 
mildly to moderately impaired due to poor sleep.  It was the 
examiner's opinion that the estimated level of disability was 
in the "definite" range.

In August 1998, the veteran underwent a VA examination of his 
right shoulder and cervical spine.  He complained of 
stiffness and pain in the right side of his neck, especially 
with rotation, progressively worse over the past two to three 
years.  He said that his hands went "to sleep" while 
driving.  He also complained of pain in his right shoulder, 
mainly in the anterior region, made worse with any movement 
or activity, and progressing for the past 21/2 years.

On examination of the neck, the veteran was able to touch his 
chin to his chest.  He was also able to rotate approximately 
20 degrees shy of touching his chin to both shoulders.  He 
could laterally bend his neck about 20 degrees to each side, 
but indicated that rotating or bending to the left produced 
pain on the right.  On examination of the right shoulder, the 
veteran had abduction to 80 degrees and 160 degrees of 
forward elevation.  He had 30 degrees of external rotation 
and could internally rotate to S1.  There was marked crepitus 
with range of motion of the right shoulder at the 
acromioclavicular joint, as well as at the glenohumeral 
joint.  He had a positive median nerve compression sign, but 
a negative Phalen's and Tinel's sign.

Following the examination, the examiner concluded that the 
veteran exhibited signs and symptoms consistent with 
spondylosis of the cervical spine which was probably causing 
him to have some spinal stenosis.  The examiner also noted 
that there were early degenerative changes of the neck, and 
signs and symptoms consistent with degenerative joint disease 
of the right acromioclavicular joint as well as possible 
degeneration of the glenohumeral joint.  Subsequent X-rays 
were interpreted to reveal mild degenerative changes of the 
cervical spine, degenerative changes at the acromioclavicular 
joint, and mild superior subluxation of the humerus.

Also in August 1998, the veteran underwent VA examination of 
his arteries and veins and peripheral nerves.  He complained 
of bilateral foot pain, worse in summer, and tingling of the 
lower extremities.  He also complained of painful 
varicosities of his legs, and swelling of his legs with 
prolonged standing and activity.  On physical examination, 
there was 2+ pitting edema and multiple, bilateral 
varicosities that were fairly engorged and somewhat painful 
on palpation.  Neurological examination was essentially 
normal.  The diagnostic impression was that he had varicose 
veins with chronic pain and edema, chronic plantar fasciitis, 
history of frostbite by his own report, and no evidence of a 
peripheral neuropathy.


II.  Legal Analysis

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.  He maintains that the RO committed "clear and 
unmistakable error" in denying the claim for TDIU.

The veteran has a combined disability rating of 70 percent 
for multiple disabilities incurred as a POW, and therefore 
meets the threshold requirements of 38 C.F.R. § 4.16(a) 
(1999).  Accordingly, the Board finds that his claim for TDIU 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  He has 
been examined, and the evidence necessary to a fair and 
equitable disposition of his claim has been obtained.  No 
further assistance is required in order to comply with the 
duty to assist.

TDIU may be awarded, where the schedular rating is less than 
total, if it is shown that the veteran, by reason of service-
connected disability, and without regard to advancing age, is 
unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.341(a), 4.16 (1999).  Total 
disability will also be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15 (1999).

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the VA 
Adjudication Procedure Manual M21- 1, Part VI, para. 7.09 
(Jan. 31, 1997), defines substantially gainful employment as 
that which is ordinarily followed by the non-disabled to earn 
a livelihood, with earnings common to the particular 
occupation in the community where the veteran resides.  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
38 C.F.R. § 4.16 (1999); Faust v. West, 13 Vet. App. 342, 
354-57 (2000); Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).

For an appellant to prevail in a claim for TDIU, the record 
must reflect that he is unable to work due solely to his 
service-connected impairments, taking into account his 
education, work experience, and related factors.  The 
opinions of medical examiners who have seen him in person are 
important evidence.  Essentially, however, the issue is 
whether a particular job, or type of job, is within the 
veteran's physical and mental capabilities.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in each case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1999).

In the present case, the Board finds that the evidence 
supports an award of TDIU.  The evidence shows that the 
veteran suffers from service-connected disability  manifested 
by burning, pain, aching, and paresthesias in the vicinity of 
his feet and thighs; a decrease in vibratory sense in the 
distal left lower extremity; hair loss; chronic venous 
insufficiency changes of the right lower limb, including 
edema and multiple varicosities, with chronic pain and 
intolerance to cold; episodic gastrointestinal upset; pain 
and limited motion in his neck and right shoulder; and 
"definitely" disabling PTSD characterized by symptoms such 
as nightmares, sleep disturbance, anxiety, paranoia, 
avoidance of crowds, and a tendency toward isolation.  In the 
Board's opinion, the aggregate effect of these functional 
deficits, considered in light of the veteran's rather limited 
education and narrow occupational experience, renders him 
unable to secure or follow a substantially gainful 
occupation.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 4.2 (1999).  
The claim for TDIU is therefore granted.



ORDER

The claim for TDIU is granted, subject to the law and 
regulations governing the award of monetary benefits.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 

